DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04/27/2021.  These drawings are acceptable.

Claims Status
Claims 1-12 are pending for examination in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a communication unit configured to transmit and receive" in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 4 and 10, the claimed subject matter comprises “when the detected object includes a plurality of objects” which does not make sense because the claim limitation is circular i.e. a lane comprising plurality of lanes. The metes and bounds of claim comprising such language cannot be established and interpreted as being indefinite and rejected as such.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi (Koravadi; US 2015/0251599) in view of Nickolaou et al. (Nickolaou; US 2012/0065858).
As per claim 1, Koravadi teaches a method of transmitting a V2X message of a vehicle, the method comprising: 
detecting one or more objects in surrounding of a vehicle; see e.g. para. [0031]); 
based on whether a state of the detected object satisfies a preset trigger condition of a collective perception (CP) message, generating the CP message including information on the detected object (a state of detected object satisfies a trigger condition, see e.g. para. [0022], which can be interpreted as collective perception, and generating a message including information related to detected object i.e. potential collision with the object; see e.g. abstract and para. [0019]). 
Even though Koravadi teaches the CP message is generated when the state of the detected object satisfies the trigger condition as discussed earlier (see e.g. abstract and para. [0019]) but does not explicitly teach transmitting the CP message, or is generated when the state of the detected object does not satisfy the trigger condition and a specific time has passed after the previously transmitted CP message is generated. 
Nickolaou, however, teaches transmitting a CP message (outputting an alert or warning message when a hazardous condition is detected; see e.g. para. [0041-42]). Koravadi and Nickolaou are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety of vehicle occupants as well as safety of surrounding vehicles (see e.g. para. [0016]). 

As per claim 2, the method of claim 1 as taught by Koravadi and Nickolaou, wherein Koravadi teaches that the trigger condition is satisfied 1) when a moving orientation change of the detected object exceeds a first threshold (direction of bicycles with respect to vehicle which may result in collision, see e.g. para. [0026], wherein the direction exceeds a threshold direction), 2) when a position change of the detected object exceeds a second threshold (location and motion information which may result in collision; see e.g. para. [0026], wherein the location and motion information may exceed a threshold), or 3) when a speed change of the detected object exceeds a third threshold, based on a time at which the previously transmitted CP message is generated. 

As per claim 3, the method of claim 1 as taught by Koravadi and Nickolaou, wherein Koravadi does not explicitly teach, in the same embodiment, that the trigger condition is satisfied 1) when a moving orientation difference between the detected object and the vehicle exceeds a fourth threshold, 2) when a distance between the detected object and the vehicle exceeds a fifth threshold, or 3) when a speed difference between the detected object and the vehicle exceeds a sixth threshold.
Koravadi, however, teaches in another embodiment that a trigger condition may be satisfied when a predetermined distance from a DSRC radio or mobile device is satisfied (see e.g. para. [0029]). Similalry, it would have been obvious to one of ordinary skill in the art that the trigger condition is satisfied when distance between a vehicle and a bicycle is exceeded for improved safety of tracked object. 
Koravadi and Nickolaou are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety of vehicle occupants as well as safety of surrounding vehicles (see e.g. para. [0016]). 
As per claim 7, it is interpreted and rejected as claim 1.  
As per claim 8, it is interpreted and rejected as claim 2.
As per claim 9, it is interpreted and rejected as claim 3.

Claims 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi in view of Nickolaou and further in view of Zhang et al. (Zhang; US 2015/0327028).
As per claim 5, the method of claim 1 as taught by Koravadi and Nickolaou, except the claimed subject matter of determining a transmission interval of the CP message, wherein the transmission interval of the CP message is determined based on a distance between the detected object and the vehicle and at least one of a plurality of preset thresholds. 
Zhang, however, teaches that determining a transmission interval of a CP message, wherein the transmission interval of the CP message is determined based on a distance between the detected object and the vehicle and at least one of a plurality of preset thresholds (determining if inter-vehicle distance significantly different from before and setting future transmission interval based on preset interval T0; see e.g. FIG. 5). 
Koravadi, Nickolaou and Zhang are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety as suggested by Zhang (see e.g. para. [0015]). 

As per claim 6, the method of claim 5 as taught by Koravadi, Nickolaou and Zhang, wherein the transmission interval of the CP message is determined based on the trigger condition that is differently set depending on a classification of the object (the transmission interval is determined based on how fast another vehicle is closing in or rate of change of inter-vehicle distance exceeding a threshold, see e.g. para. [0049-50], wherein in case of bicycle and a vehicle, as taught by Koravadi and Nickolaou [FIG. 1], the threshold to determine rate of change of distance would be same as vehicle-vehicle, otherwise the resulting output would be erroneous. Therefore, it would have been obvious to a skilled person that transmission interval of CP message which is determined based on a trigger condition is set differently for vehicle-vehicle and vehicle-bicycle). 


As per claim 12, it is interpreted and rejected as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.